COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



BRUCE W. LEE,


                                    Appellant,

v.

ELAINE FLORES LEE,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-05-00181-CV

Appeal from
383rd District Court

of El Paso County, Texas

(TC # 99CM2045)




MEMORANDUM OPINION

	Pending before the court is an agreed motion by the parties asking that we withdraw our
opinion dated January 25, 2007; and dismiss the appeal pursuant to their agreement.  We grant the
motion.  We dismiss the appeal pursuant to Rule 42.1(a)(1) and withdraw our opinion pursuant to
Rule 42.1(c).  See Tex.R.App.P. 42.1(a)(1) and (c).  We further order costs be assessed against the
party incurring same. 

March 4, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment, not participating